U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                         ________________________

                              No. ACM 39230
                         ________________________

                            UNITED STATES
                                Appellee
                                      v.
                         Benjamin B. CATT
             Senior Airman (E-4), U.S. Air Force, Appellant
                         ________________________

        Appeal from the United States Air Force Trial Judiciary
                          Decided 1 October 2018
                         ________________________

Military Judge: Brian D. Teter.
Approved sentence: Bad-conduct discharge, confinement for 18 months,
forfeiture of all pay and allowances, and reduction to E-1. Sentence ad-
judged 30 January 2017 by GCM convened at Tinker Air Force Base,
Oklahoma.
For Appellant: Major Kirk W. Albertson, USAF; Major Patricia Encar-
nación Miranda, USAF.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Lieutenant
Colonel G. Matt Osborn, USAF; Mary Ellen Payne, Esquire.
Before JOHNSON, MINK, and DENNIS, Appellate Military Judges.
Judge DENNIS delivered the opinion of the court, in which Senior Judge
JOHNSON and Judge MINK joined.
                         ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                         ________________________

DENNIS, Judge:
   A general court-martial convicted Appellant, in accordance with his pleas
and pursuant to a pretrial agreement, of one specification of wrongfully using
                    United States v. Catt, No. ACM 39230


Oxycodone and three specifications of assault consummated by a battery, in
violation of Articles 112a and 128, Uniform Code of Military Justice (UCMJ),
10 U.S.C. §§ 912a, 928. A military judge sitting alone sentenced Appellant to a
bad-conduct discharge, confinement for 18 months, forfeiture of all pay and
allowances, and reduction to the grade of E-1. The convening authority sus-
pended the adjudged total forfeitures, deferred the mandatory forfeitures until
action, and waived the mandatory forfeitures for the benefit of Appellant’s
spouse and his dependent children. He otherwise approved the sentence as ad-
judged.
    Appellant raises two issues on appeal: (1) whether the military judge erred
by allowing improper sentencing evidence under Rule for Courts-Martial
(R.C.M.) 1001; and (2) whether trial defense counsel was ineffective by improp-
erly advising Appellant regarding clemency, failing to introduce character ev-
idence in sentencing, and advising Appellant not to submit clemency matters.
We find no prejudicial error and affirm.

                               I. BACKGROUND
    Having himself been a victim of severe physical, emotional, and sexual
abuse, Appellant, by his own admission, “allowed anger to control his life.” Ap-
pellant’s anger eventually led to three instances of violence towards his family.
On one occasion, Appellant began arguing with his wife, CC, and grabbed her
neck with his hand. On a second occasion, Appellant bit his then-four-year-old
daughter’s cheek when she refused to go to bed. On a third occasion, Appellant
struck CC in the face with his hand after she refused to let him touch her.
When CC later moved out of their home, Appellant discovered and used Oxyco-
done pills CC had been prescribed and left behind. Appellant was convicted, in
accordance with his pleas, of each of these offenses.

                                II. DISCUSSION
A. Improper Sentencing Evidence
   1. Additional Facts
    During its sentencing case against Appellant, the Prosecution called ED,
Appellant’s sister. After confirming that she had the “opportunity to interact
with” Appellant and his family, trial counsel asked her whether her brother
had “a certain view about women, how they should be treated in the house.”
Defense counsel objected to the evidence as irrelevant and improper aggrava-
tion evidence under R.C.M. 1001(b)(4). Senior trial counsel offered the follow-
ing proffer in response:
       I think the testimony would be that a woman, particularly is his
       property within his household. His wife, particularly, but also

                                       2
                      United States v. Catt, No. ACM 39230


       tied to his daughter . . . who was bit in the face. I think that this
       is relevant to show that he treated his wife particularly like his
       property to explain the aggravation behind the two assaults con-
       summated by a battery, which the accused has pled guilty to.
     When the military judge asked whether it was character evidence, senior
trial counsel responded:
       It’s not character. It’s aggravation evidence. It’s part of the stip-
       ulation of fact where [CC] talks about how he--in terms of this
       slap in the kitchen that I can touch you if I want. This talks
       about that. . . . We’re not saying character evidence is a bad per-
       son because he has these beliefs, but this colors and this explains
       why he hit his wife on two occasions and why he bit his daughter.
   Trial defense counsel responded:
       Your Honor, if the government is able to lay the foundation
       where this witness can say, “The accused told me I committed
       these offense because of these views,” I’d tend to agree that that
       is an aggravator, but if she’s just eliciting an opinion in broad
       and can’t actually connect that to the instances then, Your
       Honor, it is improper character evidence and it’s not relevant for
       purposes of sentencing.
    The military judge deferred ruling on trial defense counsel’s objection not-
ing that he would “expect a little more foundation.” Senior trial counsel then
had the following exchange with ED:
       Q. How long have you known your brother for?
       A. My whole life.
       Q. All his life?
       A. Yes.
       Q. And you’re his older sister?
       A. Yes, sir.
       Q. Okay. Again, you grew up together?
       A. Yes, sir, we did.
       Q. Did you all live together at a certain point?
       A. We did. There were periods of separation where he lived with
       our grandparents, I lived with my grandparents at times, but for
       the most part we were together.




                                         3
                    United States v. Catt, No. ACM 39230


       Q. In the last few years you’ve had an opportunity to interact
       with him on his views on the bible or views on women in general?
       A. Yes, sir. We’ve had conversations.
       Q. Okay. And what I specifically want to talk about was there
       ever a conversation that you had or you overheard your brother
       state about his feelings on whether or not he could basically put
       his hands on his wife or children?
       A. He believed that a wife should be submissive to their spouse
       and that if they wanted to do anything to that spouse they could.
    Trial defense counsel renewed his objection which the military judge sum-
marily overruled. Trial counsel later argued that Appellant used, among other
things, his religion to “mentally pin” CC in her situation. “She was supposed
to be subservient to him, that’s his outlook.” Trial counsel asked the military
judge to sentence Appellant to four to five years of confinement and to consider
a dishonorable discharge.
   2. Law and Analysis
    We review a military judge’s decision to admit or exclude evidence for an
abuse of discretion. United States v. Ediger, 68 M.J. 243, 248 (C.A.A.F. 2010)
(citing United States v. Manns, 54 M.J. 164, 166 (C.A.A.F. 2000)). It is an abuse
of discretion for the military judge to fail to properly follow the appropriate
legal framework for considering evidence. United States v. Ellis, 68 M.J. 341,
344 (C.A.A.F. 2010) (citation omitted).
    R.C.M. 1001(b)(4) permits a trial counsel to “present evidence as to any
aggravating circumstances directly relating to or resulting from the offense of
which the accused has been found guilty.” “The meaning of ‘directly related’
under R.C.M. 1001(b)(4) is a function of both what evidence can be considered
and how strong a connection that evidence must have to the offenses of which
the accused has been convicted.” United States v. Hardison, 64 M.J. 279, 281
(C.A.A.F. 2007). It is well-established that “the link between the R.C.M.
1001(b)(4) evidence of uncharged misconduct and the crime for which the ac-
cused has been convicted must be direct as the rule states, and closely related
in time, type, and/or often outcome, to the convicted crime.” Id. at 281–82.
    As he did at trial, Appellant asserts that the military judge erred in admit-
ting this evidence because the Government failed to establish the requisite
nexus between Appellant’s purported belief that a wife should be submissive
to her spouse and the offenses of which Appellant was found guilty. Citing
United States v. Martin, 20 M.J. 227, 232 (C.M.A. 1985) (Everett, C.J., concur-
ring in the result), the Government argues that ED’s testimony established



                                       4
                     United States v. Catt, No. ACM 39230


Appellant’s motive to commit the offense which “often serves a proper and use-
ful function during the sentencing phase of a trial . . . .” Though evidence of
Appellant’s motive may be admissible in the presentencing hearing, the record
is void of any evidence that the specific belief ED testified to demonstrated
Appellant’s motive to commit the assaults of which he was convicted.
     “An accused’s attitude toward the offense of which he has been convicted
is directly related to that offense and relevant to fashioning a sentence appro-
priate to both the offense and offender.” United States v. Alis, 47 M.J. 817, 825
(A.F. Ct. Crim. App. 1998) (citation omitted). The appellant in Alis served as a
staff judge advocate and was convicted of fraternization after developing a re-
lationship with an enlisted member working in his office. While their relation-
ship was ongoing, the appellant became aware of an incident of fraternization
in another unit. He later “pushed” the unit’s commander to punish the officer
more harshly because fraternization “took away from the Corps.” In finding
that the evidence was properly admitted, we noted the significance of evidence
that the appellant had engaged in sexual intercourse with his enlisted subor-
dinate the day before he made the statement. Id.
     The facts in Alis are notably distinguished from the facts before us. Here,
it is unclear from ED’s testimony whether Appellant stated or ED surmised
that Appellant believed wives should be submissive to their spouses. If, as the
Government asserts, it was Appellant’s own statement, there is no evidence as
to when the statement was made or the context in which it was made. See
United States v. Ringuette, 29 M.J. 527 (A.F. Ct. Crim. App. 1989) (finding that
the appellant’s statements as to his motive for the offenses made during or
immediately after the commission of the charged offenses were properly ad-
mitted). In response to the military judge’s request for “more foundation,” trial
counsel solicited testimony about ED’s relationship with Appellant. Had trial
counsel elicited testimony about when or in what context Appellant made such
statements, there may very well have been a sufficient nexus to admit the tes-
timony as a matter in aggravation. In the absence of any evidence connecting
ED’s testimony to the offenses of which Appellant was found guilty, we find
that the military judge abused his discretion in admitting the evidence.
    Our analysis does not end there as “[w]e test the erroneous admission . . .
of evidence during the sentencing portion of a court-martial to determine if the
error substantially influenced the adjudged sentence.” United States v. Griggs,
61 M.J. 402, 410 (C.A.A.F. 2005) (citation omitted). We consider the following
four factors: “(1) the strength of the Government’s case; (2) the strength of the
defense case; (3) the materiality of the evidence in question; and (4) the quality
of the evidence in question.” United States v. Bowen, 76 M.J. 83, 89 (C.A.A.F.
2017) (quoting United States v. Kerr, 51 M.J. 401, 405 (C.A.A.F. 1999)).



                                        5
                     United States v. Catt, No. ACM 39230


    Appellant has failed to establish prejudice. Appellant’s crimes involved
multiple assaults against his wife and an egregious assault on his four-year-
old daughter. In addition to the serious nature of Appellant’s crimes, his ser-
vice record was poor. The sentencing evidence against Appellant included sev-
eral letters of reprimand and counseling. Both Appellant’s wife and the guard-
ian for his daughter gave compelling statements for the military judge’s con-
sideration pursuant to R.C.M. 1001A. Trial counsel only briefly referenced
ED’s testimony in his sentencing argument. Even in the absence of ED’s testi-
mony, Appellant stipulated that, in the midst of assaulting CC, he said “[y]our
body is not your own and it belongs to me and I can touch you if I want.” Ap-
pellant further stated that he bit his daughter to control her behavior—a state-
ment trial counsel relied upon to argue that Appellant deserved a dishonorable
discharge. Put another way, the military judge received other evidence of Ap-
pellant’s motives, properly admitted and directly related to the offenses, which
struck a similar chord to ED’s testimony.
    Appellant asserts in particular that the testimony “had a substantial influ-
ence on the adjudged bad conduct discharge.” We disagree. The maximum pun-
ishment Appellant could have been adjudged included a dishonorable dis-
charge, confinement for eight years, total forfeitures, and reduction to the
grade of E-1. Given the seriousness of Appellant’s offenses and fact that the
case was tried before a military judge sitting alone, we are confident neither
ED’s testimony nor trial counsel’s use of the testimony in argument had a sub-
stantial influence on the imposition of a bad-conduct discharge in particular,
or on the adjudged sentence in its entirety. Furthermore, having considered
the character of this offender, the nature and seriousness of his offenses, and
the entire record of trial, we find his sentence appropriate. United States v.
Baier, 60 M.J. 382, 384–85 (C.A.A.F. 2005).
B. Ineffective Assistance of Counsel
    Appellant’s claim of ineffective assistance of counsel is three-fold. More spe-
cifically, Appellant alleges that his trial defense counsel were ineffective in
that they: (1) improperly advised Appellant regarding clemency; (2) failed to
introduce character evidence in sentencing; and (3) advised Appellant not to
submit clemency matters. We disagree.
   1. Additional Facts
    Appellant’s sentencing case consisted only of his written and oral unsworn
statements. Just before deliberating on Appellant’s sentence, the military
judge asked whether Appellant had been informed of his post-trial and appel-
late rights. Both Appellant and his trial defense counsel affirmatively re-
sponded. As is custom in Air Force courts-martial, the military judge asked
trial defense counsel to provide a written copy of Appellant’s rights advisement


                                        6
                      United States v. Catt, No. ACM 39230


to be included as an appellate exhibit in the record of trial. Paragraph nine of
the written advisement includes a statement that the convening authority
“may take action on the findings and/or approve all, some, or none of the sen-
tence adjudged in his or her sole discretion[.]”
   After receiving the record of trial and the staff judge advocate’s recommen-
dation, Appellant submitted a written waiver of his right to submit clemency
matters. In it, Appellant stated, “This waiver is voluntary and no one has co-
erced me in any way or made any promises in regard to my decision.”
    Both Appellant and trial defense counsel submitted declarations regarding
Appellant’s allegation of ineffective assistance of counsel. Appellant’s declara-
tion asserts that he provided three character letters to his trial defense coun-
sel, one of which described Appellant as a good duty performer and two others
which “cast doubt on [CC]’s allegations.” He also provided his trial defense
counsel with family photographs. He was surprised when neither the letters
nor the photographs were introduced during his sentencing case. With regard
to his decision to submit clemency matters to the convening authority, Appel-
lant asserts that the first time his trial defense counsel informed him that the
convening authority could not disapprove the adjudged confinement or bad-
conduct discharge was when he was given the opportunity to submit clemency
matters. According to Appellant, but for the advice of his trial defense counsel,
he would have sought clemency and provided the sentencing exhibits that had
not been offered during his court-martial. He also would have informed the
convening authority that the effects he suffered after being held in solitary
confinement for 34 days. 1
    By order of this court, Appellant’s two trial defense counsel each submitted
a declaration outlining their consultation with Appellant regarding his sen-
tencing case and post-trial and appellate rights. Counsel confirmed that Ap-
pellant had provided three character letters and photographs, but they made
a strategic decision not to offer them. They point to three reasons why they
decided not to offer the evidence. First, during pretrial interviews with the
Government, “the witnesses no longer maintained their opinions as written in
their letters.” Second, they wanted to avoid relaxing the rules of evidence to
prevent the Government from introducing additional letters of reprimand and
counseling, including a letter of reprimand regarding an uncharged incident
between Appellant and his wife. Finally, they wanted to focus Appellant’s sen-
tencing case on his taking responsibility for his actions. With regard to Appel-
lant’s claim that he was misinformed of the convening authority’s power to


1Appellant’s declaration is the only evidence before the court that Appellant spent 34
days in solitary confinement. Appellant does not raise, nor do we address, any issue
regarding his post-trial confinement conditions.


                                          7
                     United States v. Catt, No. ACM 39230


grant relief and advised not to submit clemency matters, both counsel main-
tained that after sentence was announced they informed Appellant of how Ar-
ticle 60, UCMJ, 10 U.S.C. § 860, applied to the convening authority’s power to
grant clemency. They also maintain that they did not advise Appellant not to
submit clemency.
   2. Law and Analysis
    This court reviews claims of ineffective assistance of counsel de novo.
United States v. Mazza, 67 M.J. 470, 474 (C.A.A.F. 2009) (citations omitted).
When reviewing such claims, we follow the two-part test outlined by the United
States Supreme Court in Strickland v. Washington, 466 U.S. 668, 687 (1984).
The United States Court of Appeals for the Armed Forces has applied this
standard to military courts-martial, noting that “[i]n order to prevail on a claim
of ineffective assistance of counsel, an appellant must demonstrate both (1)
that his counsel’s performance was deficient, and (2) that this deficiency re-
sulted in prejudice.” United States v. Green, 68 M.J. 360, 361–62 (C.A.A.F.
2010) (citing Strickland, 466 U.S. at 687; Mazza, 67 M.J. at 474).
    We find no merit in Appellant’s allegation that his trial defense counsel
were ineffective in failing to introduce sentencing exhibits during his trial. “Ef-
fective advocacy requires an astute, reflective evaluation of a set of circum-
stances with rational, tactical trial choices flowing therefrom.” United States
v. Burt, 56 M.J. 261, 265 (C.A.A.F. 2002). Here, trial defense counsel made a
rational tactical decision not to expose Appellant to the full weight of his prior
misconduct including additional misconduct related to Appellant’s treatment
of his wife. Had the evidence been introduced, it would have allowed the Gov-
ernment to introduce evidence of the witness’ recantations and served to dis-
count the benefit Appellant would have received from his guilty plea.
    We look to Appellant’s own words to resolve his remaining claim of ineffec-
tive assistance of counsel. Appellant made clear that after being informed of
the convening authority’s limited ability to grant clemency, he freely and vol-
untarily made the decision to waive his right to submit clemency. Even if we
were to assume arguendo that the advice given to Appellant was deficient, Ap-
pellant has not established how the advice resulted in prejudice. For this rea-
son we need not resolve the factual dispute between Appellant’s declaration
and that of his trial defense counsel. See United States v. Ginn, 47 M.J. 236,
248 (C.A.A.F. 1997) (a post-trial evidentiary hearing is not required if the facts
alleged would not result in relief.) There are no set rules covering the wide
spectrum of decisions a trial defense counsel must make in a given case, but to
have been unreasonable the counsel’s performance must have been prejudicial.
Strickland, 466 U.S. at 696. We find no prejudice here.
   Accordingly, we deny Appellant’s claim of ineffective assistance of counsel.


                                        8
                     United States v. Catt, No. ACM 39230


                                III. CONCLUSION
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to the substantial rights of Appellant occurred. Arti-
cles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c), UCMJ. Accordingly,
the findings and the sentence are AFFIRMED. 2


                  FOR THE COURT



                  CAROL K. JOYCE
                  Clerk of the Court




2 We note that the expurgated Court-Martial Order includes names of minor children
in the restatement of the convening authority’s action. We direct the promulgation of
a corrected expurgated court-martial order.


                                         9